Citation Nr: 0842987	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1955 to 
September 1959.
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The record reflects that the veteran's claim was previously 
remanded due to a hearing request that was not scheduled.  A 
travel board hearing was subsequently scheduled for November 
4, 2008.  The Board notes that the veteran withdrew his 
request for a travel board hearing on October 30, 2008 and 
did not request the hearing to be rescheduled.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has bilateral hearing loss that is related to active 
military service.

2.  The competent evidence fails to demonstrate that the 
veteran has tinnitus that is related to active military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may bilateral 
hearing loss be presumed to have been incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active duty service.  38  U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2006 letter 
provided this notice to the veteran.  

The Board observes that the May 2006 letter was sent to the 
veteran prior to the November 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
May 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available VA and non-VA treatment records are 
associated with the claims folder.

In attempting to retrieve the veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent an 
August 2006 letter to the veteran informing him that his 
service treatment records were unavailable.  The RO also 
asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding treatment 
during service and, in the August 2006 letter, expressly 
notified him of alternative types of evidence, including 
witness statements, to support his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service treatment records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. 
§ 3.159(e) (2008).

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in September 2006 stating that the records were 
unobtainable and that morning reports had been reviewed but 
did not contain information that supported the veteran's 
claim.  A review of the claims folder reveals that VA has 
fulfilled its heightened duty to assist the veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination in April 2007.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while working on the flight lines around jet 
aircraft while on active duty service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
April 2004 C&P audiological examination, the veteran has 
normal to severe sensorineural hearing loss for 2000 Hz and 
above bilaterally.  The Board notes that the veteran exhibits 
a greater than 40 decibel auditory threshold bilaterally in 
all frequencies 2000 Hertz and above.  Thus the Board 
concludes that the veteran has a current disability according 
to the definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's bilateral hearing loss is 
related to his military service.  Given that the veteran's 
records were destroyed in a fire, there are no service 
treatment records to rely on for proof of in-service hearing 
loss.  However, the Board notes that while the service 
treatment records are not available, according to a September 
2006 request for records, it is noted that morning reports 
were reviewed in regards to the veteran's claim and there was 
no mention of the veteran's contentions.  In addition, the 
veteran provides a medical history in both the May 2002 VA 
examination and the April 2007 C&P examination.  The April 
2007 C&P examination medical history states that the veteran 
sought treatment for his hearing loss in 1957 while in 
service which led to the veteran being removed from the 
flight-line after serving there for approximately two years.  
The Board acknowledges the veteran's statement, but notes 
that the morning reports do not support the veteran's claims.  
Also, the Board further notes that in the May 2002 VA 
examination, the veteran states that his hearing loss had 
gradually worsened since 1997, indicating that his hearing 
loss started 38 years after separation from service.  The 
Board finds that the contemporary evidence, i.e. morning 
reports, is of greater probative weight, and therefore finds 
that there is no objective evidence of hearing loss in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

There is, in addition,  no competent medical evidence shortly 
after service separation which indicates that the veteran's 
bilateral hearing loss had increased in severity.  The 
veteran has not indicated that he had treatment for hearing 
problems since separation from service and made no mention of 
hearing problems until May 2002 at a VA audiological 
examination where the veteran reported that his gradual 
hearing loss had started 5 years prior to that examination.  
The Board notes that the veteran's post-service occupation as 
a service station owner involved exposure to noise; he was 
employed there for 27 years.  The veteran also had noise 
exposure from firearms through recreational activities; he 
hunts deer approximately 10 days each year.  The April 2007 
C&P examiner noted that the veteran's exposure to noise in 
civilian life for 27 years was far greater than his 2 to 4 
year in-service noise exposure and therefore found that the 
veteran's hearing loss was less likely than not due to his 
military service.

In addition to a lack of competent evidence providing any 
link between the veteran's bilateral hearing loss and his 
military service, the Board finds that the forty-three year 
lapse in time between the veteran's active service and the 
first complaints of hearing loss weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection in not 
warranted.  

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with aircraft engines.  The veteran is competent 
to describe the nature and extent of his in-service noise 
exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board notes that while the 
veteran's records have been destroyed, there is evidence of 
the veteran having been awarded airman of the month in April 
1957 which was confirmed by a NA form 13055 and certification 
of military service from National Personnel Records Center 
(NPRC).  Thus, it is likely that the veteran was exposed to 
loud aircraft engine noise in service.  Therefore, the Board 
may accept the veteran's testimony regarding the occurrence 
of exposure to acoustic trauma in service.  However, the 
Board notes that such evidence is not sufficient to 
demonstrate hearing loss.

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
veteran's post service exposure to noise, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  However, after careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding service 
connection for tinnitus.

The Board has already concluded that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The veteran states in the 
medical history during the April 2007 C&P examination that he 
complained of tinnitus in service and in fact was removed 
from the flight line due to his complaints.  The veteran 
further states he has been suffering from tinnitus for more 
than forty years.  The Board notes that the service treatment 
records are not available, but according to a September 2006 
request for records, it is noted that morning reports were 
reviewed in regards to the veteran and there was no mention 
of the veteran's contentions.  In addition, there is no 
subsequent evidence of complaints, post service, until May 
2002.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the Board 
acknowledges that the veteran is currently diagnosed with 
tinnitus.  However there is no indication that the veteran's 
current diagnosis can be related to the veteran's military 
service.  The Court has determined that, particularly with 
respect to claims for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  As 
discussed herein, the first post-service evidence that shows 
any indication of tinnitus or complaints of ringing in the 
ears did not occur until May 2002, more than forty years 
after the veteran left active military service.  This gap in 
the evidentiary record preponderates strongly against this 
claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  Additionally, 
the veteran has post service noise exposure from his job as a 
service station owner as well as recreational activities, 
such as hunting.  The examiner states in the April 2007 C&P 
examination that the veteran's tinnitus may very well be due 
to the continued and intermittent post service noise exposure 
and therefore the veteran's tinnitus is less likely than not 
due to his military service.

With regard to the forty-three year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the veteran's military service morning reports, 
which do not reveal that the veteran sought medical 
attention, to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over four decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


